Citation Nr: 1317377	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-33 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement a compensable rating for scars of the right lower extremity, residuals of a chemical burn.

2.  Entitlement a compensable rating for scars of the left lower extremity, residuals of a chemical burn.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to December 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in December 2011, June 2012 and January 2013 and was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's scars of the right and left lower extremities were manifested by superficial and non-linear scars with pain and tenderness on palpation; there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's scars of either lower extremity resulted in underlying soft tissue damage or limitation of motion or loss of function.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no greater, for scars of the right lower extremity, residuals of a chemical burn, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008, and from October 23, 2008).

2.  The criteria for a 10 percent rating, but no greater, for scars of the left lower extremity, residuals of a chemical burn, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008, and from October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA correspondence dated in May 2006 and April 2009 advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the Veteran was informed of what evidence was required to substantiate the claims for increased ratings, of his and VA's respective duties for obtaining evidence, and of the criteria necessary for assignment of a disability rating.  Although the letters did not apprise the Veteran of the criteria for assignment of an effective date, in the event of award of benefits sought, the Board finds that the Veteran has not been prejudiced by this notice defect.  In this regard, it is significant to note that no effective date will be assigned for the benefits awarded herein.  

Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Additionally, the September 2008 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating skin disorders (38 C.F.R. §§ 4.118, Diagnostic Codes 7801 through 7805).  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.

The Board concludes that VA's duty to assist has also been satisfied.  The Veteran's service treatment records and VA and private medical records are in the file.  In June 2012 and January 2013, the Board remanded the Veteran's claims to obtain outstanding VA and private treatment records.  Review of the evidence of record reflects that private treatment records from the Our Lady of the Lake Regional Medical Center and VA treatment records dated December 2005 to December 2012, have been obtained and associated with the claims file.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Concerning this, the RO provided the Veteran appropriate VA examinations in May 2006 and June 2012.  Pursuant to the Board's June 2012 remand, an updated VA examination was provided to the Veteran in June 2012, and a July 2012 addendum was obtained to that VA examination.  Each VA examiner discussed the history of the Veteran's skin condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disabilities.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disabilities, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the foregoing, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for scars of the right and left lower extremities, residuals of a chemical burn, was granted in an April 2004 rating decision and noncompensable initial ratings were assigned effective September 19, 2003, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran filed his present claims for increased ratings for his service-connected skin disabilities in March 2006.  By an August 2006 rating decision, the RO continued the noncompensable ratings for the Veteran's skin disabilities.

The Veteran underwent a VA skin examination in May 2006.  The VA examiner noted that the etiology of the scars was chemical burn.  The Veteran denied pain or skin breakdown.  On physical examination, the Veteran had two scars on the anterior surface of the right lower extremity.  The first scar was located on the diffuse area of the right leg below the tibial tuberosity and measured 19 cm in width and 21 cm in length.  The second scar was located on the right medial maleous and measured 6 cm in width and 8 cm in length.  

The Veteran also had two scars on the anterior surface of the left lower extremity.  One scar was located laterally on the anterior of the lower left leg, and measured 11 cm in width and 20 cm in length.  The other scar was located below the patella of the lower left leg, and measured 4 cm in width and 4 cm in length.  

With regard to all identified scars, the examiner indicated that there was no tenderness on palpation, inflammation, elevation of scar, edema, skin ulceration or breakdown over the scars, keloid formation, depression of the scars, adherence to the underlying tissues, induration or inflexibility, or underlying issues loss.  The texture of the scarred areas was normal but the color was darker than normal; however, the scars did not result in limitation or motion or loss of function.  No disfigurement of the head, face or neck was shown.

At his April 2012 hearing before the Board, the Veteran testified that he experienced itching, tenderness on rubbing, and burning sensation in his scars for which he had to apply ointment daily.  He stated that he also had bleeding due to scratching.  The Veteran and his wife presented testimony that there was an incident where he had to visit an emergency room because the bleeding would not stop.  He further stated that his skin on the scars were thin and would crack and bleed if the skin is dried out.

Private treatment records dated August 2010 show that the Veteran presented with complaints of sore/lesion to the right foot for years due to old burn injury.  He complained of bleeding to the area, which lasted approximately 30 minutes.  The report noted superficial abrasion to the lateral aspect of the right foot, and the Veteran stated that he had itching irritation to the area and bleeding began after scratching the areas with nails during a shower.  It was further noted that the character of symptoms was itching and bleeding, but there were no pain, swelling, burning or redness; the degree of symptoms was minimal.  The impression was superficial bleeding to the foot, resolved.

Most recently, the Veteran was provided a VA skin examination in June 2012.  The diagnoses were residual scars status post chemical burn to both lower extremities.  The Veteran reported three painful scars.  He described pain as "shooting pain and achy pain," rated the pain as 10 on a scale of 1 to 10, and reported that the pain occurred every week.  The examiner noted the Veteran's history of first and secondary degree burns.  The examiner indicated that there were no scars that were unstable with frequent loss of covering of the skin over the scar.  The examiner identified two superficial and non-linear scars on the right lower extremity.  The first scar was located on the diffuse area of the right leg below the tibial tuberosity and measured 21 cm x 19 cm.  The second scar was located on the right medial maleous and measured 8 cm x 6 cm.  The Veteran also had two superficial and non-linear scars on the anterior surface of the left lower extremity.  One scar was located laterally on the anterior of the lower left leg, and measured 20 cm x 11 cm.  The other scar was located below the patella of the lower left leg, and measured 4 cm x 4 cm.  The approximate total areas of the scars were 29 x 25 sq. cm in the right lower extremity and 24 x 15 sq. cm in the left lower extremity.

On physical examination of all identified scars, the examiner indicated that there was tenderness on palpation; however, there were no inflammation, elevation of scar, edema, skin ulceration or breakdown over the scars, keloid formation, depression of the scars, adherence to the underlying tissues, induration or inflexibility, or underlying tissue loss.  The texture of the scarred areas was normal but the color was darker than normal.  The examiner indicated that the scars did not result in limitation of function and that there were no other pertinent physical findings, complications, conditions, signs and symptoms such as muscle or nerve damage associated with any scar.  Concerning functional impact, the Veteran's scars impacted his ability to work because he had to sit down awhile during work and the scars were painful until the pain passed.  However, the Veteran expressed that the scars had no effects on the performance of his job when he was employed.

In a July 2012 addendum, the examiner indicated that the Veteran's claim file was reviewed.

The Board observes that, while the Veteran's claims were pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54712 (September 23, 2008).  The rating criteria applicable for rating scars, as in effect prior to October 23, 2008, are as follows:

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Based on the forgoing, the Board concludes that a 10 percent rating is warranted for scars of each lower extremity.  In making this determination, the Board considered the Veteran's subjective complaints of pain resulting from his scars.  During the April 2012 Board hearing, the Veteran testified regarding tenderness and burning sensation in the scars.  Further, at the June 2012 VA examination, he reported three painful scars, which he described as "shooting pain and achy pain," and rated as 10 on a scale of 1 to 10.  He related that his scars impacted his ability to work because he had to sit down awhile during work and the scars were painful until the pain passed.  To that effect, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is accordingly competent to report observable symptoms, such as pain, not requiring medical knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Furthermore, objective findings at the June 2012 VA examination reflect that on physical examination, the Veteran's scars were all tender on palpation, which is consistent with his reported symptoms of pain and tenderness.  As such, a 10 percent rating is granted for scars of each lower extremity under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.

However, the Board finds that a rating in excess of 10 percent is not warranted at any time during the rating period on appeal.  In order to warrant a rating in excess of 10 percent under the rating code in effect prior to October 23, 2008, the evidence would have to reflect that the Veteran has a scar that is deep or that causes limited motion, with an area, or areas, exceeding 12 square inches (77 sq. cm.) (Diagnostic Code 7801).  However, the evidence is against such a finding as the Veteran's scars are found to be superficial in nature, with no underlying soft tissue damage.  Further, both the May 2006 and June 2012 VA examiners specifically noted that the Veteran's scars did not result in limitation of motion or loss of function.  As such, Diagnostic Code 7805 is also not applicable in this case.  38 C.F.R. § 4.118.

Under the rating code in effect from October 23, 2008, burn scars, not of the head, face, or neck that are superficial and nonlinear warrant a maximum 10 percent rating for an area or areas of 144 square inches (929 sq. cm.) or greater.  (Diagnostic Code 7802).  One or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  (Diagnostic Code 7804).  The evidence, as noted above, is against such a finding.  Specifically, on the June 2012 VA examination, the approximate total areas of the Veteran's two scars in the right lower extremity were 29 x 25 cm, and two scars in the left lower extremity were 24 x 15 cm.  As such, only two scars were identified in each lower extremity.

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 10 percent disability rating for scars of each lower extremity.  38 C.F.R. § 4.7.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected skin disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's scars are evaluated by the rating criteria which specifically contemplate the characteristics of disfigurement, such as size and texture, as well as pain and limited motion or function loss, caused by this disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his skin disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  Accordingly, a comparison of the Veteran's symptoms resulting from his scars of the lower extremities, residuals of a chemical burn, with the pertinent schedular criteria does not show that his service-connected skin disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's scars of the lower extremities, residuals of a chemical burn.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board finds that the evidence is against the assignment of a rating in excess of 10 percent for scars of the right or left lower extremity, residuals of a chemical burn, at any time during the rating period on appeal.  As such, staged ratings are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, the reported symptoms are consistent with the schedular evaluations assigned herein.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for ratings greater than 10 percent.  Consequently, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a 10 percent rating, but no greater, for the Veteran's scars of the right lower extremity, residuals of a chemical burn is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 10 percent rating, but no greater, for the Veteran's scars of the left lower extremity, residuals of a chemical burn is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


